Citation Nr: 0508701	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  94-46 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 decision that, inter 
alia, denied service connection for back disability 
(characterized as a back injury).  The veteran filed a notice 
of disagreement (NOD) in November 1994, and the RO issued a 
statement of the case (SOC) in December 1994.  The RO 
accepted correspondence received from the veteran later that 
same month as a substantive appeal (in lieu of VA Form 9, 
Appeal to the Board of Veterans' Appeals).  In October 1995, 
the RO issued a supplemental SOC (SSOC), reflecting the 
continued denial of the claim on appeal.  

In February 1997, the veteran testified during a hearing 
before an RO Hearing Officer; the transcript of that hearing 
is of record.  The RO issued another SSOC in May 1997.

In October 1998, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In February 1999, the Board remanded the matter to the RO for 
additional development.  In March 2003 and October 2004, the 
RO issued SSOCs, reflecting the continued denial of the claim 
on appeal.  

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in 
February 1999, the Board noted that the September 1994 rating 
decision had denied service connection for hearing loss and 
for tinnitus; that the veteran had filed a NOD, and the RO 
had issued a SOC; but that the record then did not reflect 
receipt of a timely substantive appeal.  It appears that a 
photocopy of a VA Form 9, pertinent to the aforementioned 
disabilities, was subsequently received by the RO in December 
1996, and accepted as a petition to reopen the claims for 
service connection.  In February 1997, the RO declined to 
reopen the claim for service connection for tinnitus, finding 
no new and material evidence.  The record reflects no NOD 
with that rating decision; hence, the issue is not in 
appellate status.  As it appears that no action has been 
taken on the petition to reopen the claim for service 
connection for hearing loss, that matter is referred to the 
RO for appropriate action.  


REMAND

Unfortunately, the claims file reflects that another remand 
of the claim on appeal is warranted, even though such will, 
regrettably, further delay a final decision on the claim on 
appeal.

In this case, the veteran contends that service connection 
for a low back disability, resulting from an in-service 
injury, is warranted.  He fell out of a bunk on the upper 
tier, aboard ship, when the ship rolled, falling about five 
feet and landing on his back.  The veteran has indicated that 
he went to the hospital, and was placed on light duty.  
Service medical records note an injury to the veteran's neck, 
from falling "out of rack on head an[d] shoulders while 
sleeping," in April 1964, and indicate that the veteran was 
transferred to a hospital.  These records include no specific 
diagnosis of any back condition.

The post-service record indicates that the veteran was 
involved in a truck accident, sustaining a head injury, and 
hospitalized for two weeks in 1975 or 1976.  There is also x-
ray evidence of slight degenerative arthritis of the lumbar 
spine, as well as diagnoses of acute low back strain with 
possible irritation of the L5 nerve root left, and herniated 
disc L5, in 1981.  A report of VA examination in March 1994 
reflects a diagnosis of recurrent low back pain of 
undetermined etiology.  More recent medical evidence shows a 
December 2003 assessment of lumbar radiculopathy with 
probable cauda equine syndrome, chronic, and progressive 
neurologic deficits over past two years.  The veteran 
continues to report chronic low back pain with radiculopathy, 
and that he is not a candidate for back surgery.  

Under these circumstances, the Board finds that the medical 
evidence is insufficient to decide the claim on appeal.  
Specifically, no medical opinion addresses the relationship, 
if any, between any current low back disability and service, 
to include the injury suffered therein.  Given the evidence 
of an in-service injury, current disability, and the 
veteran's assertions as to a plausible nexus, the Board finds 
that a medical examination and opinion are required to fairly 
resolve the question on appeal.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  The examiner 
should comment upon the significance, if any, of the post-
service truck accident in approximately 1975, and injuries 
sustained therein.  

Hence, the RO should arrange for the veteran to undergo 
appropriate VA examination.  The veteran is hereby advised 
that failure to report to the scheduled examination, without 
good cause, may well result in a denial of the claim.  See 
38 C.F.R. § 3.655 (2004).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo examination, 
the RO should, once again, undertake appropriate action to 
obtain hospital clinical records in April 1964 at the 
Portsmouth Naval Hospital in Portsmouth, Virginia, or the 
Norfolk Naval Base Hospital in Norfolk, Virginia, concerning 
treatment for injury to the veteran's head, neck, and 
shoulders.  The RO should attempt to obtain such records from 
the National Personnel Records Center (NPRC), as well as from 
the hospitals, directly.  The RO should send a copy of the 
veteran's separation document with each request.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should also specifically seek the veteran's authorization for 
release of records pertaining to a two-week period of 
hospitalization in 1975 for injuries suffered during truck 
accident.  These pertinent records have not been obtained.  
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.   See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should undertake appropriate 
action to obtain hospital clinical 
records in April 1964 at the Portsmouth 
Naval Hospital in Portsmouth, Virginia, 
or the Norfolk Naval Base Hospital in 
Norfolk, Virginia, concerning treatment 
for injury to the veteran's head, neck, 
and shoulders.  The RO should request 
such records from the NPRC, as well as 
from each hospital, directly.  The RO 
should send a copy of the veteran's 
separation document with each request.  
All records and/or responses received 
should be associated with the claims 
file.    

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
provide authorization to enable VA to 
obtain pertinent medical records 
pertaining to a two-week period of 
hospitalization in 1975 for treatment for 
injuries sustained in truck accident.  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
from each contacted entity are associated 
with the veteran's claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of the 
lumbosacral spine by a physician.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies(to include x-rays) 
and/or consultation(s) should be 
accomplished (with all findings made 
available to the orthopedic examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The examiner should clearly identify all 
current disability underlying the 
veteran's current complaints of low back 
pain.  With respect to each such 
diagnosed disability, the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (there is at 
least a 50 percent probability) that such 
disability is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service fall from bunk injuries suffered 
by the veteran.  In rendering the 
requested opinion, the examiner should 
specifically address the significance, if 
any, of the post-service truck accident 
in or around 1975, and the injuries 
sustained in such accident.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that include(to include 
citation to all additional legal 
authority considered, and clear reasons 
and bases for the RO's determinations) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 



Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




